Case: 21-10523-BAH Doc #: 34 Filed: 08/31/21 Desc: Main Document                    Page 1 of 1




                       UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF NEW HAMPSHIRE


                                                )
  In re:                                        )
                                                )               Chapter 11
  The Prospect-Woodward Home,                   )               Case No. 21-10523-BAH
                                                )
                         Debtor.                )
                                                )

                ORDER ON MOTION TO ADMIT STEPHEN J. ASTRINGER
                          TO PRACTICE PRO HAC VICE

        Upon consideration of the Motion to Admit Stephen J. Astringer to Practice Pro
  Hac Vice (the "Motion"); no further notice being necessary, and good cause having been
  shown; IT IS HEREBY ORDERED that:

           1.     The Motion is GRANTED.

         2.      Stephen J. Astringer is admitted to practice in this Court in the above-
  captioned case, and in any and all proceedings arising in, under or relating to the case.

        3.      Attorney Astringer and local counsel are excused from the provision of
  LR 83.2(b) requiring local counsel to attend all proceedings before this Court in this case.


  Date: _________________
        August 31, 2021                                 /s/ Bruce A. Harwood
                                                        _________________________
                                                        Hon. Bruce A. Harwood
                                                        United States Bankruptcy Judge




  806013.1
